Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is responsive to Application no.16/943,250 filed 7/30/2020.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1-6, 8-12, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (2016/0018508) in view of Strauss et al (2011/0103620).

Regarding claim 1 Chen teaches A method performed by a device for determining an event location of an event within an environment (abstract: time-reversal positioning system; 4-5: system, method), the method comprising: 
receiving, via a receiver, an event signal [sound] generated by the event, the received event [sound] representing event [sound] that traveled on multiple paths through the environment from the event location to the receiver (abstract; 4: received location specific waveforms; 53 indoor…multiple reflections; 76); 
generating an encoded time-reversed event signal [sound] for the received event [sound], the encoded time-reversed event [sound] being encoded with localization information (4: location specific waveform, associated with a particular location or set of coordinates; received location specific waveforms…convolving one waveform with a time-reversed version of another; 64; 93); and 
transmitting, via a transmitter, the encoded time-reversed event signal [sound] wherein the event location is in the vicinity of a locator that recognizes the localization information in the encoded time-reversed event [sound] that is received by a receiver of the locator (4: If the waveforms are determined to be similar enough, then the device sending the received location-specific waveform will be deemed to be at the particular location; 56: multiple devices; 68: time reversal handshaking; 93; 98).  

Strauss teaches sound signals and time reversal for determining location (2: sound focusing; 13: The time-reversal process is based on a time reciprocity of the acoustical sound propagation in a certain medium. In such a situation, the sound propagation from a transmitter to a receiver is reversible. If sound is transmitted from a certain point and if this sound is recorded at a border of the bounding volume, sound sources on the volume can reproduce the signal in a time-reversed manner. This will result in the focusing of sound energy to the original transmitter position.;
[0052] The impulse response reverser 10 is adapted to output time-reversed impulse responses, where each impulse response describes a sound transmission channel from a sound-focusing location within the sound reproduction zone to a loudspeaker which has associated therewith the impulse response or an inverse channel from the location to the speaker.;
Claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Strauss for an improved system allowing for the determination of a sound event.

Regarding claim 2 Chen and Strauss teach The method of claim 1 wherein the received event sound has portions that are ordered from a first portion received to a last portion received and the generating of the encoded time-reversed event sound orders Chen 68 time reversal handshaking; Strauss 13 time reversal).
Rejected for similar rationale and reasoning as claim 1  

Regarding claim 3 Chen teaches The method of claim 1 wherein the environment is at least partially indoors (53 indoor environments).  

Regarding claim 4 Chen teaches The method of claim 1 wherein the generating and transmitting are in response to determining that an event has been detected (abstract: 4; 53; 76 – impulse; channel probe signal).
  
Regarding claim 5 Chen teaches The method of claim 1 wherein the generating, for each of a plurality of locators, generates an encoded time-reversed event signal [sound] that is encoded with localization - 25 - 077518-8127.US00/149021021.1information unique to the locator and the transmitting transmits each encoded time-reversed event signal [sound] (4; 52-53; 68; 76; 93).  
Rejected for similar rationale and reasoning as claim 1 where Strauss teaches sound.

fig 7A; 76; 105; 122 multiple access points).  

Regarding claim 8 Chen teaches A method performed by one or more computing devices for determining an event location of an event within an environment based on event sound generated by the event (abstract: time-reversal positioning system; 4-5: system, method), the method comprising: 
accessing a signal [sound] map of the environment, the signal [sound] map having been generated by transmitting pilot signals from locations within the environment (53: send a probe signal; information stored in the database may represent a mapping), receiving the pilot signals by a base array of transceivers, and, for each transceiver, storing the pilot signals received by that transceiver in association with the locations from which the pilot signals were transmitted (53:probe signal that is received or detected by locator; and may store the coordinates and channel responses in database; 85; 122); 
receiving at each transceiver the event signal [sound] generated by the event (53; 76); 
for each location, for each transceiver, generating a correlation score based on the event signal [sound] received by the transceiver and the pilot signal of the signal [sound] map for that transceiver and that location (53-55); and 
generating a combined correlation score for that location (4; 53: locator may determine the channel response based on the received probe waveform or waveforms, and may look through the database to identify the positional coordinates that correspond to the most closely matching channel response.; 54; 102 highest confidence score); and 
indicating that the event location is the location with the highest combined correlation score (54; 102 highest confidence score).  
Chen does not specifically teach where Strauss teaches sound; a sound map/event.  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Strauss for an improved system allowing for the determination of a sound map and event.

Regarding claim 9 Chen teaches The method of claim 8 wherein the environment includes at least a section that is indoors (53 indoor environments).  

Regarding claim 10 Chen teaches The method of claim 8 wherein multiple pilot signals are transmitted from each location and each of the multiple pilot signals has a different frequency (16 signals can have a frequency in a range).  

Regarding claim 11 Chen teaches The method of claim 8 further comprising transmitting a notification that the event has occurred in the vicinity of the location with the highest combined correlation score (98 notification).  

Regarding claim 12 Chen teaches The method of claim 8 further comprising directing the taking of a countermeasure based on the location with the highest 98 locator determines location…tracking, notification, monitoring).  


Regarding claim 14 Chen and Strauss teach A method performed by one or more computing devices for determining an event location of an event within an environment (Chen abstract: time-reversal positioning system; 4-5: system, method), the method comprising: 
for each of a plurality of sounds in sequence with an initial sound being an event sound of the event, receiving, via transceivers of a base array of transceivers, the sound that traveled on multiple paths through the environment from an originating location to the base array (Chen abstract; 4: received location specific waveforms; 53 indoor…multiple reflections; 76); 
for each sound received by a transceiver, generating a time-reversed sound of the sound received by that transceiver (Chen 4: location specific waveform, associated with a particular location or set of coordinates; received location specific waveforms…convolving one waveform with a time-reversed version of another; 64; 93); and 
transmitting the time-reversed sounds via the transceivers wherein a locator device located at a locator location within the environment receives, via a receiver, the transmitted time-reversed sound and transmits, via a transmitter, the received time-reversed sound until the locator device determines that a received time-reversed sound is sufficiently focused to indicate that the event location is near the locator location Chen 4: If the waveforms are determined to be similar enough, then the device sending the received location-specific waveform will be deemed to be at the particular location; 56: multiple devices; 68: time reversal handshaking; 93; 98);
but does not specifically teach where Strauss teaches sound and sound event. 
Claim recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.
 
Claim 15 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.
Claim 16 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.
Claim 17 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.
Claim 18 recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim 20 recites limitations similar to claim 12 and is rejected for similar rationale and reasoning.


6.	Claims 7, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (2016/0018508) in view of Strauss et al (2011/0103620) in further view of Pirkle et al (2019/0180606).

Regarding claim 7 Chen and Strauss do not specifically teach where Pirkle teaches The method of claim 1 wherein the event is a gunshot (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Pirkle for an improved system allowing for detection and localization of gunshot.  With Chen this will allow for location detection, and then additional monitoring and notification (Chen 98).  

Claim 13 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.
Claim 19 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655